Opinion

PER CURIAM.
The plaintiffs1 appeal from the summary judgment rendered in favor of the defendant, the board of education of the city of Danbury. The plaintiffs claim that the trial court improperly ruled that they had failed to exhaust their administrative remedies and that their claims were covered under the collective bargaining agreement. The plaintiffs also claim in their brief that the trial court failed to hold an evidentiary hearing before dismissing the action, but we will not review that claim because it was not raised in the trial court.
Our examination of the record and briefs and our consideration of the arguments of the parties persuades us that the judgment of the trial court should be affirmed. The issues presented were resolved properly in the trial court’s thoughtful and comprehensive memorandum of decision. See Cuyler v. Board of Education, 46 Conn. Sup. 486, 757 A.2d 694 (1998). Because that memorandum of decision fully addresses the arguments raised in this appeal, we adopt it as a proper statement of the facts and the applicable law on those issues. It would serve no useful purpose for us to repeat the discussion contained therein. See East v. Labbe, 54 Conn. App. 479, 480, 735 A.2d 370 (1999), aff'd, 252 Conn. 359, 746 A.2d 751 (2000).
The judgment is affirmed.

 Forty-two similarly situated teachers joined the named plaintiff, Mary Cuyler, as party plaintiffs.